--------------------------------------------------------------------------------

Exhibit 10.47
 
SHENANDOAH TELECOMMUNICATIONS COMPANY


2014 EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Section
 
Page
 
 
 
 
Article I DEFINITIONS
1
 
 
1.01.
Affiliate
1
 
1.02.
Agreement
1
 
1.03.
Board
1
 
1.04.
Change in Control
1
 
1.05.
Code
2
 
1.06.
Committee
2
 
1.07.
Common Stock
2
 
1.08.
Company
3
 
1.09.
Control Change Date
3
 
1.10.
Corresponding SAR
3
 
1.11.
Dividend Equivalent Right
3
 
1.12.
Exchange Act
3
 
1.13.
Fair Market Value
3
 
1.14.
Incentive Award
4
 
1.15.
Initial Value
4
 
1.16.
Option
4
 
1.17.
Participant
4
 
1.18.
Performance Goal
4
 
1.19.
Performance Units
5
 
1.20.
Person
5
 
1.21.
Plan
5
 
1.22.
SAR
5
 
1.23.
Stock Award
6
 
1.24.
Ten Percent Stockholder
6
 
Article II PURPOSES
6
 
Article III ADMINISTRATION
7
 
Article IV ELIGIBILITY
8
 
Article V COMMON STOCK SUBJECT TO PLAN
8
 
 
5.01.
Common Stock Issued
8
 
5.02.
Aggregate Limit
8
 
5.03.
Individual Grant Limit
8
 
5.04.
Reallocation of Shares
9
 
Article VI OPTIONS
9
 
 
6.01.
Award
9
 
6.02.
Option Price
9
 
6.03.
Maximum Option Period
9
 
6.04.
Nontransferability
10
 
6.05.
Employee Status
10
 
6.06.
Exercise
10



-i-

--------------------------------------------------------------------------------

 
6.07.
Payment
11
 
6.08.
Stockholder Rights
11
 
6.09.
Disposition of Shares
11
 
Article VII SARS
11
 
 
7.01.
Award
11
 
7.02.
Maximum SAR Period
12
 
7.03.
Nontransferability
12
 
7.04.
Exercise
12
 
7.05.
Employee Status
12
 
7.06.
Settlement
13
 
7.07.
Stockholder Rights
13
 
7.08.
No Reduction of Initial Value
13
 
Article VIII STOCK AWARDS
13
 
 
8.01.
Award
13
 
8.02.
Vesting
13
 
8.03.
Employee Status
14
 
8.04.
Stockholder Rights
14
 
Article IX PERFORMANCE UNIT AWARDS
14
 
 
9.01.
Award
14
 
9.02.
Earning the Award
15
 
9.03.
Payment
15
 
9.04.
Stockholder Rights
15
 
9.05.
Nontransferability
15
 
9.06.
Employee Status
15
 
Article X INCENTIVE AWARDS
16
 
 
10.01.
Award
16
 
10.02.
Terms and Conditions
16
 
10.03.
Nontransferability
16
 
10.04.
Employee Status
16
 
10.05.
Settlement
17
 
10.06.
Stockholder Rights
17
 
Article XI ADJUSTMENT UPON CHANGE IN COMMON STOCK
17
 
Article XII COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
18
 
Article XIII GENERAL PROVISIONS
18
 
 
13.01.
Effect on Employment and Service
18
 
13.02.
Unfunded Plan
18
 
13.03.
Rules of Construction
19
 
13.04.
Withholding Taxes
19
 
13.05.
Return of Awards; Repayment
20



-ii-

--------------------------------------------------------------------------------

Article XIV CHANGE IN CONTROL
20
 
 
14.01.
Impact of Change in Control
20
 
14.02.
Assumption Upon Change in Control
20
 
14.03.
Cash-Out Upon Change in Control
21
 
14.04.
Limitation of Benefits
21
 
Article XV AMENDMENT
23
 
Article XVI DURATION OF PLAN
23
 
Article XVII EFFECTIVE DATE OF PLAN
23

-iii-

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS
 
1.01.
Affiliate

 
Affiliate means any entity, whether now or hereafter existing, which controls,
is controlled by, or is under common control with, the Company (including, but
not limited to, joint ventures, limited liability companies and partnerships). 
For this purpose, the term “control” shall mean ownership of 50% or more of the
total combined voting power or value of all classes of shares or interests in
the entity, or the power to direct the management and policies of the entity, by
contract or otherwise.


1.02.
Agreement

 
Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of a Stock Award, an Incentive Award, an award of Performance Units,
an Option or SAR granted to such Participant.
 
1.03.
Board

 
Board means the Board of Directors of the Company.
 
1.04.
Change in Control

 
“Change in Control” shall mean a change in control of the Company which will be
deemed to have occurred after the date hereof if:
 
(1)
any “Person” is or becomes the Beneficial Owner, as such term is defined in Rule
13d-3 under the Exchange Act, directly or indirectly, of securities of the
Company representing at least 50% of the combined voting power or common stock
of the Company;



(2)
during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board, and any new director (other than (A) a
director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (1), (3), or (4) of this
Section 1.04 or (B) a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of trustees of the
Company) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof;

-1-

--------------------------------------------------------------------------------

(3)
there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) in combination with the ownership of any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any subsidiary of the Company, more than 50% of the combined
voting power and common stock of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation; or



(4)
there is consummated a sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect, including a liquidation) other than a sale or disposition by the Company
of all or substantially all of the Company’s assets to an entity, more than
fifty percent (50%) of the combined voting power and common stock of which is
owned by stockholders of the Company in substantially the same proportions as
their ownership of the common shares of the Company immediately prior to such
sale.



Notwithstanding the foregoing, if an award under this Plan constitutes “deferred
compensation” under Section 409A of the Code, no payment shall be made under
such award on account of a Change in Control unless the occurrence of one or
more of the preceding events also constitutes a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the Company’s assets, all as determined in accordance with the
regulations under Section 409A of the Code.
 
1.05.
Code

 
Code means the Internal Revenue Code of 1986, and any amendments thereto.
 
1.06.
Committee


 
Committee means the Compensation Committee of the Board; provided, however, that
if there is no Compensation Committee, then “Committee” means the Board; and
provided, further that with respect to awards made to a member of the Board who
is not an employee of the Company or an Affiliate, “Committee” means the Board.
 
1.07.
Common Stock

 
Common Stock means common stock of the Company.
-2-

--------------------------------------------------------------------------------

1.08.
Company

 
Company means Shenandoah Telecommunications Company.
 
1.09.
Control Change Date

 
Control Change Date means the date on which a Change in Control occurs.  If a
Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date of the last of such transactions.
 
1.10.
Corresponding SAR

 
Corresponding SAR means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.
 
1.11.
Dividend Equivalent Right

 
Dividend Equivalent Right means the right, subject to the terms and conditions
prescribed by the Committee, of a Participant to receive (or have credited) with
respect to a specified number of Performance Units, cash, stock or other
property in amounts equivalent to the cash, stock or other property dividends
declared on Common Stock with respect to specified Performance Units as
determined by the Committee in its discretion.  The Committee shall prescribe
that Dividend Equivalent Rights (if any) payable with respect to Performance
Units that do not vest based solely on account of continued employment or
service shall be distributed only when, and to the extent that, the underlying
Performance Units vest and may also provide that Dividend Equivalent Rights (if
any) shall be deemed to have been reinvested in additional shares of Common
Stock or otherwise reinvested.
 
1.12.
Exchange Act

 
Exchange Act means the Securities Exchange Act of 1934, as amended.
 
1.13.
Fair Market Value

 
Fair Market Value means, on any given date, the reported “closing” price of a
share of Common Stock as reported on the composite tape of the principal
national securities exchange on which the Common Stock is listed or admitted to
trading.  If, on any given date, the Common Stock is not listed or admitted to
trading on a national securities exchange, then Fair Market Value shall be the
“closing” price of a share of Common Stock on such other exchange on which the
Common Stock is listed or admitted to trading or, if the Common Stock is not
listed or admitted on any exchange, the amount determined by the Committee using
any reasonable method in good faith and in accordance with the regulations under
Section 409A of the Code.  If the Common Stock is listed or admitted to trading
but there is no reported sale of Common Stock on such day, then Fair Market
Value shall be determined on the immediately preceding day on which sales of
Common Stock are reported.
-3-

--------------------------------------------------------------------------------

1.14.
Incentive Award

 
Incentive Award means an award under Article X which, subject to the terms and
conditions prescribed by the Committee, entitles the Participant to receive a
payment from the Company or an Affiliate.
 
1.15.
Initial Value

 
Initial Value means, with respect to a Corresponding SAR, the option price per
share of the related Option and, with respect to an SAR granted independently of
an Option, the price per share of Common Stock as determined by the Committee on
the date of grant; provided, however, that the price shall not be less than the
Fair Market Value on the date of grant.
 
1.16.
Option

 
Option means an option that entitles the holder to purchase from the Company a
stated number of shares of Common Stock at the price set forth in an Agreement.
 
1.17.
Participant

 
Participant means an employee or officer of the Company or an Affiliate, or a
member of the Board, or an individual who provides bona fide services to the
Company or an Affiliate and who satisfies the requirements of Article IV and is
selected by the Committee to receive an award of Performance Units, a Stock
Award, an Incentive Award, an Option, SAR or a combination thereof.
 
1.18.
Performance Goal

 
Performance Goal means a performance objective that is stated with respect or
relating to one or more of the following, alone or in combination: (i) total
earnings before or after taxes (including earnings before interest, taxes,
depreciation and amortization); (ii) net income; (iii) earnings growth; (iv)
earnings per share of Common Stock; (v) sales; (vi) return on capital; (vii)
revenue or revenue growth; (viii) return on assets; (ix) bad debt (x) Fair
Market Value; (xi) service measures (i.e., dropped calls, trouble reports or
churn); (xii) profitability of an identifiable business unit or product; (xiii)
maintenance or improvement of profit margins; (xiv) cash flow; and (xv) total
shareholder return (Common Stock price appreciation and dividends); (xvi) number
of customers, accounts or both; and (xvii) operating income before depreciation
and amortization (“OIBDA”).
-4-

--------------------------------------------------------------------------------

A Performance Goal may be expressed on an absolute basis or relative to the
performance of one or more similarly situated companies or a published index.  A
Performance Goal may be stated with respect to the Company or, as applicable, an
Affiliate, operating unit division, department or function.  When establishing
Performance Goals, the Committee may exclude any or all special, unusual or
extraordinary items as determined under U.S. generally accepted accounting
principles, including, without limitation, the charges or costs associated with
restructurings of the Company, discontinued operations, other unusual or
non-recurring items and the cumulative effects of accounting changes.  To the
extent permitted under Section 162(m) of the Code (for any award that is
intended to constitute “performance based compensation” under Section 162(m) of
the Code), the Committee may also adjust the Performance Goals as it deems
equitable in recognition of unusual or non-recurring events affecting the
Company, changes in applicable tax laws or accounting principles or such other
factors as the Committee may determine.
 
1.19.
Performance Units

 
Performance Units means an award, in the amount determined by the Committee,
stated with reference to a specified or determinable number of shares of Common
Stock or other securities or property, that in accordance with the terms of an
Agreement entitles the holder to receive a payment for each specified unit equal
to the value of the Performance Unit on the date of payment.
 
1.20.
Person

 
“Person” means any human being, firm, corporation, partnership, or other
entity.  “Person” also includes any human being, firm, corporation, partnership,
or other entity as defined in sections 13(d)(3) and 14(d)(2) of the Exchange
Act.  Notwithstanding the preceding sentence, the term “Person” does not include
(i) the Company or any of its subsidiaries, (ii) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
Affiliate, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of the Common Shares or (v) any person or group as used in Rule
13d-1(b) under the Exchange Act.


1.21.
Plan

 
Plan means this Shenandoah Telecommunications Company 2014 Equity Incentive
Plan.
-5-

--------------------------------------------------------------------------------

1.22.
SAR

 
SAR means a stock appreciation right that in accordance with the terms of an
Agreement entitles the holder to receive, with respect to each share of Common
Stock encompassed by the exercise of the SAR, the excess, if any, of the Fair
Market Value at the time of exercise over the Initial Value.  References to
“SARs” include both Corresponding SARs and SARs granted independently of
Options, unless the context requires otherwise.
 
1.23.
Stock Award


 
Stock Award means shares of Common Stock awarded to a Participant under
Article VIII.
 
1.24.
Ten Percent Stockholder


 
Ten Percent Stockholder means any individual owning more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company or of
a “parent corporation” or “subsidiary corporation” (as such terms are defined in
Section 424 of the Code) of the Company.  An individual shall be considered to
own any shares of voting stock owned (directly or indirectly) by or for his or
her brothers, sisters, spouse, ancestors or lineal descendants and shall be
considered to own proportionately any shares of voting stock owned (directly or
indirectly) by or for a corporation, partnership, estate or trust of which such
individual is a stockholder, partner or beneficiary.
 
ARTICLE II
PURPOSES
 
The Plan is intended to assist the Company and its Affiliates in recruiting and
retaining individuals with ability and initiative by enabling such persons or
entities to participate in the future success of the Company and its Affiliates
and to associate their interests with those of the Company and its
stockholders.  The Plan is intended to permit the grant of both Options
qualifying under Section 422 of the Code (“incentive stock options”) and Options
not so qualifying, and the grant of SARs, Stock Awards, Incentive Awards and
Performance Units in accordance with the Plan and any procedures that may be
established by the Committee.  No Option that is intended to be an incentive
stock option shall be invalid for failure to qualify as an incentive stock
option.  The proceeds received by the Company from the sale of Common Stock
pursuant to this Plan shall be used for general corporate purposes.
-6-

--------------------------------------------------------------------------------

ARTICLE III
ADMINISTRATION
 
The Plan shall be administered by the Committee.  The Committee shall have
authority to grant SARs, Stock Awards, Incentive Awards, Performance Units and
Options upon such terms (not inconsistent with the provisions of this Plan), as
the Committee may consider appropriate.  Such terms may include conditions (in
addition to those contained in this Plan), on the exercisability of all or any
part of an Option or SAR or on the transferability or forfeitability of a Stock
Award, an Incentive Award or an award of Performance Units.  Notwithstanding any
such conditions, the Committee may, in its discretion, accelerate the time at
which any Option or SAR may be exercised, or the time at which a Stock Award or
an Incentive Award may become transferable or nonforfeitable or the time at
which an Incentive Award or an award of Performance Units may be settled.  In
addition, the Committee shall have complete authority to interpret all
provisions of this Plan; to prescribe the form of Agreements; to adopt, amend,
and rescind rules and regulations pertaining to the administration of the Plan
(including rules and regulations that require or allow Participants to defer the
payment of benefits under the Plan); and to make all other determinations
necessary or advisable for the administration of this Plan.  The Committee’s
determinations under the Plan (including without limitation, determinations of
the individuals to receive awards under the Plan, the form, amount and timing of
such awards, the terms and provisions of such awards and the Agreements) need
not be uniform and may be made by the Committee selectively among individuals
who receive, or are eligible to receive, awards under the Plan, whether or not
such persons are similarly situated.  The express grant in the Plan of any
specific power to the Committee shall not be construed as limiting any power or
authority of the Committee.  Any decision made, or action taken, by the
Committee in connection with the administration of this Plan shall be final and
conclusive.  The members of the Committee shall not be liable for any act done
in good faith with respect to this Plan or any Agreement, Option, SAR, Stock
Award, Incentive Award or award of Performance Units.  All expenses of
administering this Plan shall be borne by the Company.


The Committee, in its discretion, may delegate to one or more officers of the
Company all or part of the Committee’s authority and duties with respect to
grants and awards to individuals who are not subject to the reporting and other
provisions of Section 16 of the Exchange Act.  The Committee may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Committee’s delegate that were consistent with the terms of
the Plan and the Committee’s prior delegation.  References to the “Committee” in
the Plan include the Committee’s delegate to the extent consistent with the
Committee’s delegation.
 
ARTICLE IV
ELIGIBILITY
 
Any employee of the Company or an Affiliate (including a trade or business that
becomes an Affiliate after the adoption of this Plan) and any member of the
Board is eligible to participate in this Plan.  In addition, any individual who
provides significant services to the Company or an Affiliate is eligible to
participate in this Plan if the Committee, in its sole discretion, determines
that the participation of such individual is in the best interest of the
Company.  The Committee may also grant Options, SARs, Stock Awards, Incentive
Awards and Performance Units to an individual as an inducement to such
individual becoming eligible to participate in the Plan and prior to the date
that the individual first performs services for the Company or an Affiliate,
provided that such awards will not become vested or exercisable, and no shares
shall be issued or other payment made to such individual with respect to such
awards prior to the date the individual first performs services for the Company
or an Affiliate.
-7-

--------------------------------------------------------------------------------

ARTICLE V
COMMON STOCK SUBJECT TO PLAN
 
5.01.
Common Stock Issued

 
Upon the award of shares of Common Stock pursuant to a Stock Award, an Other
Equity-Based Award or in settlement of an award of Performance Units or
Incentive Award, the Company may deliver to the Participant shares of Common
Stock from its treasury shares or authorized but unissued Common Stock.  Upon
the exercise of any Option, SAR or Other Equity-Based Award denominated in
Common Stock, the Company may deliver to the Participant (or the Participant’s
broker if the Participant so directs), shares of Common Stock from its treasury
shares or authorized but unissued Common Stock.
 
5.02.
Aggregate Limit

 
(a)            The maximum aggregate number of shares of Common Stock that may
be issued under this Plan pursuant to the exercise of Options and SARs, the
grant of Stock Awards and the settlement of Performance Units and Incentive
Awards is 1,500,000 shares.


(b)            The maximum number of shares of Common Stock that may be issued
under this Plan in accordance with Section 5.02(a) shall be subject to
adjustment as provided in Article XI.


(c)            The maximum number of shares of Common Stock that may be issued
upon the exercise of Options that are incentive stock options or Corresponding
SARs that are related to incentive stock options shall be determined in
accordance with Sections 5.02(a) and 5.02(b).


5.03.
Individual Grant Limit

 
The maximum number of Options, SARs, Stock Awards or Performance Units that may
be granted to an individual in any calendar year shall be (i) 5,000 shares of
Common Stock (in the case of a Participant who is a member of the Board but who
is not an employee of the Company or an Affiliate) and (ii) 100,000 shares of
Common Stock in the case of other Participants.  For purposes of this Section
5.03, an Option and Corresponding SAR shall be treated as a single award.  The
maximum number of shares of Common Stock for which a Participant may be granted
Options, SARs, Stock Awards, Performance Units and Other Equity-Based Awards in
any calendar year shall be subject to adjustment as provided in Article XI.
-8-

--------------------------------------------------------------------------------

5.04.
Reallocation of Shares

 
If any award or grant under the Plan expires, is forfeited or is terminated
without having been exercised or is paid in cash without delivery of shares of
Common Stock, then any shares of Common Stock covered by such lapsed, cancelled,
expired, unexercised or cash-settled portion of such award or grant shall be
available for the grant of other Options, SARs, Stock Awards, Other Equity-Based
Awards and settlement of Performance Units and Incentive Awards under this
Plan.  Any shares of Common Stock tendered or withheld to satisfy the grant or
exercise price or tax withholding obligation pursuant to any award granted under
the Plan shall not increase the number of shares of Common Stock available for
future grants or awards.  If an SAR is settled with shares of Common Stock, the
number of shares of Common Stock authorized for issuance under the Plan shall be
reduced by the number of SARs exercised (rather than the number of shares of
Common Stock issued upon exercise of the SAR).
 
ARTICLE VI
OPTIONS
 
6.01.
Award

 
In accordance with the provisions of Article IV, the Committee will designate
each individual to whom an Option is to be granted and, subject to Section 5.03,
will specify the number of shares of Common Stock covered by such awards.
 
6.02.
Option Price

 
The price per share of Common Stock purchased on the exercise of an Option shall
be determined by the Committee on the date of grant, but shall not be less than
the Fair Market Value on the date the Option is granted.  Notwithstanding the
preceding sentence, the price per share of Common Stock purchased on the
exercise of any Option that is an incentive stock option granted to an
individual who is a Ten Percent Stockholder on the date such option is granted,
shall not be less than one hundred ten percent (110%) of the Fair Market Value
on the date the Option is granted.  Except as provided in Article XII, the price
per share of an outstanding Option may not be reduced (by amendment,
cancellation and new grant or otherwise) without the approval of stockholders. 
In addition, no payment shall be made in cancellation of an Option without the
approval of stockholders if, on the date of cancellation, the option price per
share exceeds Fair Market Value.
-9-

--------------------------------------------------------------------------------

6.03.
Maximum Option Period

 
The maximum period in which an Option may be exercised shall be determined by
the Committee on the date of grant except that no Option shall be exercisable
after the expiration of ten years from the date such Option was granted.  In the
case of an incentive stock option granted to a Participant who is a Ten Percent
Stockholder on the date of grant, such Option shall not be exercisable after the
expiration of five years from the date of grant.  The terms of any Option may
provide that it is exercisable for a period less than such maximum period.
 
6.04.
Nontransferability

 
Except as provided in Section 6.05, each Option granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution.  In
the event of any transfer of an Option (by the Participant or his transferee),
the Option and any Corresponding SAR that relates to such Option must be
transferred to the same person or persons or entity or entities.  Except as
provided in Section 6.05, during the lifetime of the Participant to whom the
Option is granted, the Option may be exercised only by the Participant.  No
right or interest of a Participant in any Option shall be liable for, or subject
to, any lien, obligation, or liability of such Participant.
 
6.05.
Employee Status

 
For purposes of determining the applicability of Section 422 of the Code
(relating to incentive stock options), or in the event that the terms of any
Option provide that it may be exercised only during employment or continued
service or within a specified period of time after termination of employment or
continued service, the Committee may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability, or other
reasons shall not be deemed interruptions of continuous employment or service.
 
6.06.
Exercise

 
Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Committee shall determine;
provided, however, that incentive stock options (granted under the Plan and all
plans of the Company and its Affiliates) may not be first exercisable in a
calendar year for Common Shares having a Fair Market Value (determined as of the
date an Option is granted) exceeding $100,000.  An Option granted under this
Plan may be exercised with respect to any number of whole shares less than the
full number for which the Option could be exercised.  A partial exercise of an
Option shall not affect the right to exercise the Option from time to time in
accordance with this Plan and the applicable Agreement with respect to the
remaining shares subject to the Option.  The exercise of an Option shall result
in the termination of any Corresponding SAR to the extent of the number of
shares with respect to which the Option is exercised.
-10-

--------------------------------------------------------------------------------

6.07.
Payment

 
Subject to rules established by the Committee and as provided in an Agreement,
payment of all or part of the Option price may be made in cash, certified check,
by tendering shares of Common Stock (including a deemed tender of shares
effected by attestation of ownership of shares of Common Stock), by a
broker-assisted cashless exercise or by a “net settlement” of the Option
exercise, i.e., by issuance of the number of shares of Common Stock for which
the Option is exercised minus the number of shares with a Fair Market Value
(determined as of the date of exercise) equal to the aggregate option price or
the aggregate option price plus the amount of the income and employment taxes
required to be withheld.  If Common Stock is used to pay all or part of the
Option price, the sum of the cash and cash equivalent and the Fair Market Value
(determined as of the date of exercise) of the shares surrendered must not be
less than the Option price of the shares for which the Option is being
exercised.
 
6.08.
Stockholder Rights

 
No Participant shall have any rights as a stockholder with respect to Common
Shares subject to an Option until the date of exercise of such Option.
 
6.09.
Disposition of Shares

 
A Participant shall notify the Company of any sale or other disposition of
shares of Common Stock acquired pursuant to an Option that was an incentive
stock option if such sale or disposition occurs (i) within two years of the
grant of an Option or (ii) within one year of the issuance of the Common Stock
to the Participant.  Such notice shall be in writing and directed to the
Secretary of the Company.
 
ARTICLE VII
SARS
 
7.01.
Award

 
In accordance with the provisions of Article IV, the Committee will designate
each individual to whom SARs are to be granted and will, subject to Section
5.03, specify the number of shares of Common Stock covered by such awards.  No
Participant may be granted Corresponding SARs (under the Plan and all plans of
the Company and its Affiliates) that are related to incentive stock options
which are first exercisable in any calendar year for shares of Common Stock
having an aggregate Fair Market Value (determined as of the date the related
Option is granted) that exceeds $100,000.
-11-

--------------------------------------------------------------------------------

7.02.
Maximum SAR Period

 
The term of each SAR shall be determined by the Committee on the date of grant,
except that no SAR shall have a term of more than ten years from the date of
grant.  In the case of a Corresponding SAR that is related to an incentive stock
option granted to a Participant who is a Ten Percent Stockholder on the date of
grant, such Corresponding SAR shall not be exercisable after the expiration of
five years from the date of grant. The terms of any SAR may provide that it has
a term that is less than such maximum period.
 
7.03.
Nontransferability

 
Except as provided in Section 7.04, each SAR granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution.  In
the event of any such transfer, a Corresponding SAR and the related Option must
be transferred to the same person or persons or entity or entities.  Except as
provided in Section 7.04, during the lifetime of the Participant to whom the SAR
is granted, the SAR may be exercised only by the Participant.  No right or
interest of a Participant in any SAR shall be liable for, or subject to, any
lien, obligation, or liability of such Participant.
 
7.04.
Exercise

 
Subject to the provisions of this Plan and the applicable Agreement, an SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Committee shall determine; provided,
however, that a Corresponding SAR that is related to an incentive stock option
may be exercised only to the extent that the related Option is exercisable and
only when the Fair Market Value exceeds the option price of the related Option. 
An SAR granted under this Plan may be exercised with respect to any number of
whole shares less than the full number for which the SAR could be exercised.  A
partial exercise of an SAR shall not affect the right to exercise the SAR from
time to time in accordance with this Plan and the applicable Agreement with
respect to the remaining shares subject to the SAR.  The exercise of a
Corresponding SAR shall result in the termination of the related Option to the
extent of the number of shares with respect to which the SAR is exercised.
 
7.05.
Employee Status

 
If the terms of any SAR provide that it may be exercised only during employment
or continued service or within a specified period of time after termination of
employment or continued service, the Committee may decide to what extent leaves
of absence for governmental or military service, illness, temporary disability
or other reasons shall not be deemed interruptions of continuous employment or
service.
-12-

--------------------------------------------------------------------------------

7.06.
Settlement

 
At the Committee’s discretion, the amount payable as a result of the exercise of
an SAR may be settled in cash, Common Stock, or a combination of cash and Common
Stock.  No fractional share will be deliverable upon the exercise of an SAR but
a cash payment will be made in lieu thereof.
 
7.07.
Stockholder Rights

 
No Participant shall, as a result of receiving an SAR, have any rights as a
stockholder of the Company or any Affiliate until the date that the SAR is
exercised and then only to the extent that the SAR is settled by the issuance of
shares of Common Stock.
 
7.08.
No Reduction of Initial Value

 
Except as provided in Article XII, the Initial Value of an outstanding SAR may
not be reduced (by amendment, cancellation and new grant or otherwise) without
the approval of stockholders.  In addition, no payment shall be made in
cancellation of a SAR without the approval of stockholders if, on the date of
cancellation, the Initial Value exceeds Fair Market Value.
 
ARTICLE VIII
STOCK AWARDS
 
8.01.
Award

 
In accordance with the provisions of Article IV, the Committee will designate
each individual to whom a Stock Award is to be made and will, subject to Section
5.03, specify the number of shares of Common Stock covered by such awards.
 
8.02.
Vesting

 
The Committee, on the date of the award, may prescribe that a Participant’s
rights in a Stock Award shall be forfeitable or otherwise restricted for a
period of time or subject to such conditions as may be set forth in the
Agreement.  By way of example and not of limitation, the Committee may prescribe
that a Participant’s rights in a Stock Award shall be forfeitable or otherwise
restricted subject to the attainment of objectives stated with reference to the
Company’s, an Affiliate’s or a business unit’s attainment of objectives stated
with respect to performance criteria established by the Committee, including the
attainment of objectives stated with respect to one or more Performance Goals.
-13-

--------------------------------------------------------------------------------

8.03.
Employee Status

 
In the event that the terms of any Stock Award provide that shares may become
transferable and nonforfeitable thereunder only after completion of a specified
period of employment or continuous service, the Committee may decide in each
case to what extent leaves of absence for governmental or military service,
illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment or service.
 
8.04.
Stockholder Rights

 
Unless otherwise specified in the applicable Agreement, while the shares of
Common Stock granted pursuant to the Stock Award may be forfeited or are
nontransferable, a Participant will have all the rights of a stockholder with
respect to a Stock Award, including the right to receive dividends and vote the
shares; provided, however, that dividends payable on shares of Common Stock
subject to a Stock Award that does not become nonforfeitable and transferable
solely on account of continued employment or service shall be distributed only
when, and to the extent that, the underlying Stock Award is nonforfeitable and
transferable and the Committee may provide that such dividends shall be deemed
to have been reinvested in additional shares of Common Stock.  During the period
that the shares of Common Stock granted pursuant to the Stock Award may be
forfeited or are nontransferable (i) a Participant may not sell, transfer,
pledge, exchange, hypothecate, or otherwise dispose of shares granted pursuant
to a Stock Award, (ii) the Company shall retain custody of any certificates
evidencing shares granted pursuant to a Stock Award, and (iii) the Participant
will deliver to the Company a stock power, endorsed in blank, with respect to
each Stock Award.  The limitations set forth in the preceding sentence shall not
apply after the shares granted under the Stock Award are transferable and are no
longer forfeitable.
 
ARTICLE IX
PERFORMANCE UNIT AWARDS
 
9.01.
Award

 
In accordance with the provisions of Article IV, the Committee will designate
each individual to whom an award of Performance Units is to be made and will,
subject to Section 5.03, specify the number of shares of Common Stock or other
securities or property covered by such awards or the formula by which the number
of shares of Common Stock or other securities or property covered by such awards
will be determined.  The Committee also will specify whether Dividend Equivalent
Rights are granted in conjunction with the Performance Units.
-14-

--------------------------------------------------------------------------------

9.02.
Earning the Award

 
The Committee, on the date of the grant of an award, may prescribe that a
Participant’s rights in the Performance Units shall be forfeitable or otherwise
restricted for a period of time or subject to such conditions as may be set
forth in the Agreement.  By way of example and not of limitation, the Committee
may prescribe that the Performance Units will be earned, and the Participant
will be entitled to receive payment pursuant to the award of Performance Units,
only upon the satisfaction of performance objectives and such other criteria as
may be prescribed by the Committee, including the attainment of objectives
stated with respect to one or more Performance Goals.
 
9.03.
Payment

 
In the discretion of the Committee, the amount payable when an award of
Performance Units is earned may be settled in cash, by the issuance of Common
Stock, by the delivery of other securities or property or a combination
thereof.  A fractional share of Common Stock shall not be deliverable when an
award of Performance Units is earned, but a cash payment will be made in lieu
thereof.  The amount payable when an award of Performance Units is earned shall
be paid in a lump sum.
 
9.04.
Stockholder Rights

 
A Participant, as a result of receiving an award of Performance Units, shall not
have any rights as a stockholder until, and then only to the extent that, the
award of Performance Units is earned and settled in shares of Common Stock. 
After an award of Performance Units is earned and settled in shares of Common
Stock, a Participant will have all the rights of a stockholder as described in
Section 8.04.
 
9.05.
Nontransferability

 
Except as provided in Section 9.06, Performance Units granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution.  No right or interest of a Participant in any Performance Units
shall be liable for, or subject to, any lien, obligation, or liability of such
Participant.
 
9.06.
Employee Status

 
In the event that the terms of any Performance Unit award provide that no
payment will be made unless the Participant completes a stated period of
employment or continued service, the Committee may decide to what extent leaves
of absence for government or military service, illness, temporary disability, or
other reasons shall not be deemed interruptions of continuous employment or
service.
-15-

--------------------------------------------------------------------------------

ARTICLE X
INCENTIVE AWARDS
 
10.01.
Award

 
In accordance with the provisions of Article IV, the Committee will designate
each individual to whom an Incentive Award is to be made.  The amount payable
under all Incentive Awards shall be finally determined by the Committee;
provided, however, that the maximum amount payable to an individual under all
Incentive Awards granted in the same calendar year is $1,500,000.
 
10.02.
Terms and Conditions

 
The Committee, at the time an Incentive Award is made, shall specify the terms
and conditions that govern the award.  Such terms and conditions may prescribe
that the Incentive Award shall be earned only to the extent that the
Participant, the Company or an Affiliate, during a performance period of at
least one year, achieves objectives stated with reference to one or more
performance measures or criteria prescribed by the Committee, including the
attainment of objectives stated with respect to one or more Performance Goals. 
Such terms and conditions also may include other limitations on the payment of
Incentive Awards including, by way of example and not of limitation,
requirements that the Participant complete a specified period of employment or
service with the Company or an Affiliate or that the Company, an Affiliate, or
the Participant attain stated objectives or goals (in addition to those
prescribed in accordance with the preceding sentence) as a prerequisite to
payment under an Incentive Award.
 
10.03.
Nontransferability

 
Incentive Awards granted under this Plan shall be nontransferable except by will
or by the laws of descent and distribution.  No right or interest of a
Participant in an Incentive Award shall be liable for, or subject to, any lien,
obligation, or liability of such Participant.


10.04.
Employee Status

 
If the terms of an Incentive Award provide that a payment will be made
thereunder only if the Participant completes a stated period of employment or
continued service the Committee may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability or other reasons
shall not be deemed interruptions of continuous employment or service.
-16-

--------------------------------------------------------------------------------

10.05.
Settlement

 
An Incentive Award that is earned shall be settled with a single lump sum
payment which may be in cash, shares of Common Stock or a combination of cash
and Common Stock, as determined by the Committee.
 
10.06.
Stockholder Rights

 
No participant shall, as a result of receiving an Incentive Award, have any
rights as a stockholder of the Company or an Affiliate until the date that the
Incentive Award is settled and then only to the extent that the Incentive Award
is settled by the issuance of shares of Common Stock.
 
ARTICLE XI
ADJUSTMENT UPON CHANGE IN COMMON STOCK
 
The maximum number of shares of Common Stock as to which Options, SARs,
Performance Units and Stock Awards may be granted, the individual grant limits
in Section 5.03 and the terms of outstanding Stock Awards, Options, SARs,
Incentive Awards and Performance Units shall be adjusted as determined by the
Board in the event that (i) the Company (a) effects one or more nonreciprocal
transactions between the Company and its stockholders such as a share dividend,
extra-ordinary cash dividend, share split-up, subdivision or consolidation of
shares that affects the number of shares or kind of Common Stock (or other
securities of the Company) or the Fair Market Value (or the value of other
Company securities) and causes a change in the Fair Market Value of the Common
Stock subject to outstanding awards or (b) engages in a transaction to which
Section 424 of the Code applies or (ii) there occurs any other event which, in
the judgment of the Board necessitates such action.  Any determination made
under this Article XI by the Board shall be final and conclusive.
 
The issuance by the Company of shares of any class, or securities convertible
into shares of any class, for cash or property, or for labor or services, either
upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the maximum number of shares as to
which Options, SARs, Performance Units and Stock Awards may be granted, the
individual grant limits in Section 5.03 or the terms of outstanding Stock
Awards, Options, SARs, Incentive Awards or Performance Units.
 
The Committee may make Stock Awards and may grant Options, SARs and Performance
Units in substitution for performance shares, phantom shares, stock awards,
stock options, stock appreciation rights, or similar awards held by an
individual who becomes an employee of the Company or an Affiliate in connection
with a transaction described in the first paragraph of this Article XI. 
Notwithstanding any provision of the Plan (other than the limitation of Section
5.02), the terms of such substituted Stock Awards, SARs, Options or Performance
Units shall be as the Committee, in its discretion, determines is appropriate.
-17-

--------------------------------------------------------------------------------

ARTICLE XII
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
 
No Option or SAR shall be exercisable, no shares of Common Stock shall be
issued, no certificates for shares of Common Stock shall be delivered, and no
payment shall be made under this Plan except in compliance with all applicable
federal and state laws and regulations (including, without limitation,
withholding tax requirements), any listing agreement to which the Company is a
party, and the rules of all domestic stock exchanges on which the Company’s
shares may be listed.  The Company shall have the right to rely on an opinion of
its counsel as to such compliance.  Any certificate issued to evidence shares of
Common Stock when a Stock Award is granted, a Performance Unit or Incentive
Award is settled or for which an Option or SAR is exercised may bear such
legends and statements as the Committee may deem advisable to assure compliance
with federal and state laws and regulations.  No Option or SAR shall be
exercisable, no Stock Award or Performance Unit shall be granted, no Common
Shares shall be issued, no certificate for Common Stock shall be delivered, and
no payment shall be made under this Plan until the Company has obtained such
consent or approval as the Committee may deem advisable from regulatory bodies
having jurisdiction over such matters.
 
ARTICLE XIII
GENERAL PROVISIONS
 
13.01.
Effect on Employment and Service

 
Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual or entity any right to continue in the employ or service of the
Company or an Affiliate or in any way affect any right and power of the Company
or an Affiliate to terminate the employment or service of any individual or
entity at any time with or without assigning a reason therefor.
 
13.02.
Unfunded Plan

 
This Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan.  Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan.  No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.
-18-

--------------------------------------------------------------------------------

13.03.
Rules of Construction

 
Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference.  The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.
 
All awards made under this Plan are intended to comply with, or otherwise be
exempt from, Section 409A of the Code (“Section 409A”), after giving effect to
the exemptions in Treasury Regulation sections 1.409A-1(b)(3) through (b)(12). 
This Plan and all Agreements shall be administered, interpreted and construed in
a manner consistent with Section 409A.  If any provision of this Plan or any
Agreement is found not to comply with, or otherwise not be exempt from, the
provisions of Section 409A, it shall be modified and given effect, in the sole
discretion of the Committee and without requiring the Participant’s consent, in
such manner as the Committee determines to be necessary or appropriate to comply
with, or effectuate an exemption from, Section 409A.  Each payment under an
award granted under this Plan shall be treated as a separate identified payment
for purposes of Section 409A.
 
If a payment obligation under an award or an Agreement arises on account of the
Participant’s termination of employment and such payment obligation constitutes
“deferred compensation” (as defined under Treasury Regulation section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
sections 1.409A-1(b)(3) through (b)(12)), it shall be payable only after the
Participant’s “separation from service” (as defined under Treasury Regulation
section 1.409A-1(h)); provided, however, that if the Participant is a “specified
employee” (as defined under Treasury Regulation section 1.409A-1(i)), any such
payment that is scheduled to be paid within six months after such separation
from service shall accrue without interest and shall be paid on the first day of
the seventh month beginning after the date of the Participant’s separation from
service or, if earlier, within fifteen days after the appointment of the
personal representative or executor of the Participant’s estate following the
Participant’s death.
 
13.04.
Withholding Taxes

 
Each Participant shall be responsible for satisfying any income and employment
tax withholding obligations attributable to participation in the Plan.  Unless
otherwise provided by the Agreement, any such withholding tax obligations may be
satisfied in cash (including from any cash payable in settlement of an award of
Performance Units, SARs or Incentive Awards or a cash equivalent acceptable to
the Committee.  Any minimum statutory federal, state, district or city
withholding tax obligations also may be satisfied (a) by surrendering to the
Company shares of Common Stock previously acquired by the Participant; (b) by
authorizing the Company to withhold or reduce the number of shares of Common
Stock otherwise issuable to the Participant upon the exercise of an Option or
SAR, the settlement of a Performance Unit award or Incentive Award (if
applicable) or the grant or vesting of a Stock Award; or (c) by any other method
as may be approved by the Committee.  If shares of Common Stock are used to pay
all or part of such withholding tax obligation, the Fair Market Value of the
shares surrendered, withheld or reduced shall be determined as of the day the
tax liability arises.
-19-

--------------------------------------------------------------------------------

13.05.
Return of Awards; Repayment

 
Each Stock Award, Option, SAR, Performance Unit award and Incentive Award
granted under the Plan, as amended and restated herein, is subject to the
condition that the Company may require that such award be returned and that any
payment made with respect to such award must be repaid if such action is
required under the terms of any Company “clawback” policy as in effect on the
date that the payment was made, on the date the award was granted or, as
applicable, the date the Option or SAR was exercised or the date the Stock Award
or Performance Unit award is vested or earned.
 
ARTICLE XIV
CHANGE IN CONTROL
 
14.01.
Impact of Change in Control

 
Upon a Change in Control, the Committee is authorized to cause (i) outstanding
Options and SARs to become exercisable with respect to some or all of the shares
of Common Stock covered by the awards, (ii) outstanding Stock Awards to become
transferable and nonforfeitable with respect to some or all of the shares of
Common Stock covered by the awards and (iii) outstanding Performance Units and
Incentive Awards to become earned and nonforfeitable in whole or in part.
 
14.02.
Assumption Upon Change in Control

 
In the event of a Change in Control, the Committee, in its discretion and
without the need for a Participant’s consent, may provide that an outstanding
Option, SAR, Incentive Award, Stock Award or Performance Unit shall be assumed
by, or a substitute award granted by, the surviving entity in the Change in
Control.  Such assumed or substituted award shall be of the same type of award
as the original Option, SAR, Incentive Award, Stock Award or Performance Unit
being assumed or substituted.  The assumed or substituted award shall have an
intrinsic value, as of the Control Change Date, that is substantially equal to
the intrinsic value of the original award (or the difference between the Fair
Market Value and the option price or Initial Value in the case of Options and
SARs) as the Committee determines is equitably required and such other terms and
conditions as may be prescribed by the Committee.
-20-

--------------------------------------------------------------------------------

14.03.
Cash-Out Upon Change in Control

 
In the event of a Change in Control, the Committee, in its discretion and
without the need of a Participant’s consent, may provide that each Option, SAR,
Incentive Award, Stock Award and Performance Unit shall be cancelled, in whole
or in part, in exchange for a payment.  The payment may be in cash, shares of
Common Stock or other securities or consideration received by stockholders in
the Change in Control transaction.  The amount of the cancellation payment shall
be an amount that is substantially equal to (i) the amount by which the price
per share received by stockholders in the Change in Control exceeds the option
price or Initial Value in the case of an Option and SAR, (ii) the price per
share received by stockholders for each share of Common Stock subject to a Stock
Award or Performance Unit, (iii) the value of the other securities or property
in which the Performance Unit is denominated or (iv) the amount payable under an
Incentive Award on account of meeting all Performance Goals or other performance
objectives.  If the option price or Initial Value exceeds the price per share
received by stockholders in the Change in Control transaction, the Option or SAR
may be cancelled under this Section 14.03 or 14.04 without any payment to the
Participant.
 
14.04.
Limitation of Benefits

 
The benefits that a Participant may be entitled to receive under this Plan and
other benefits that a Participant is entitled to receive under other plans,
agreements and arrangements (which, together with the benefits provided under
this Plan, are referred to as “Payments”), may constitute Parachute Payments
that are subject to Code Sections 280G and 4999.  As provided in this Section
14.04, the Parachute Payments will be reduced if, and only to the extent that, a
reduction will allow a Participant to receive a greater Net After Tax Amount
than a Participant would receive absent a reduction.
 
The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to a Participant.  The Accounting Firm also will determine the
Net After Tax Amount attributable to the Participant’s total Parachute Payments.
 
The Accounting Firm will next determine the largest amount of Payments that may
be made to the Participant without subjecting the Participant to tax under Code
Section 4999 (the “Capped Payments”).  Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.
 
The Participant will receive the total Parachute Payments or the Capped
Payments, whichever provides the Participant with the higher Net After Tax
Amount.  If the Participant will receive the Capped Payments, the total
Parachute Payments will be adjusted by first reducing the amount of any noncash
benefits under this Plan or any other plan, agreement or arrangement (with the
source of the reduction to be directed by the Participant) and then by reducing
the amount of any cash benefits under this Plan or any other plan, agreement or
arrangement (with the source of the reduction to be directed by the
Participant).  The Accounting Firm will notify the Participant and the Company
if it determines that the Parachute Payments must be reduced to the Capped
Payments and will send the Participant and the Company a copy of its detailed
calculations supporting that determination.
-21-

--------------------------------------------------------------------------------

As a result of the uncertainty in the application of Code Sections 280G and 4999
at the time that the Accounting Firm makes its determinations under this Section
14.04, it is possible that amounts will have been paid or distributed to the
Participant that should not have been paid or distributed under this Section
14.04 (“Overpayments”), or that additional amounts should be paid or distributed
to the Participant under this Section 14.04 (“Underpayments”).  If the
Accounting Firm determines, based on either the assertion of a deficiency by the
Internal Revenue Service against the Company or the Participant, which assertion
the Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, the
Participant must repay to the Company, without interest; provided, however, that
no loan will be deemed to have been made and no amount will be payable by the
Participant to the Company unless, and then only to the extent that, the deemed
loan and payment would either reduce the amount on which the Participant is
subject to tax under Code Section 4999 or generate a refund of tax imposed under
Code Section 4999.  If the Accounting Firm determines, based upon controlling
precedent or substantial authority, that an Underpayment has occurred, the
Accounting Firm will notify the Participant and the Company of that
determination and the amount of that Underpayment will be paid to the
Participant promptly by the Company.
 
For purposes of this Section 14.04, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the
Control Change Date.  For purposes of this Section 14.04, the term “Net After
Tax Amount” means the amount of any Parachute Payments or Capped Payments, as
applicable, net of taxes imposed under Code Sections 1, 3101(b) and 4999 and any
State or local income taxes applicable to the Participant on the date of
payment.  The determination of the Net After Tax Amount shall be made using the
highest combined effective rate imposed by the foregoing taxes on income of the
same character as the Parachute Payments or Capped Payments, as applicable, in
effect on the date of payment.  For purposes of this Section 14.04, the term
“Parachute Payment” means a payment that is described in Code Section
280G(b)(2), determined in accordance with Code Section 280G and the regulations
promulgated or proposed thereunder.
-22-

--------------------------------------------------------------------------------

ARTICLE XV
AMENDMENT
 
The Board may amend or terminate this Plan at any time; provided, however, that
no amendment may adversely impair the rights of a Participant with respect to
outstanding awards without the Participant’s consent.  In addition, an amendment
will be contingent on approval of the Company’s stockholders if such approval is
required by law or the rules of any exchange on which the Common Stock is listed
or if the amendment would materially increase the benefits accruing to
Participants under the Plan, materially increase the aggregate number of shares
of Common Stock that may be issued under the Plan or materially modify the
requirements as to eligibility for participation in the Plan.
 
ARTICLE XVI
DURATION OF PLAN
 
No Stock Award, Performance Unit award, Incentive Award, Option or SAR may be
granted under this Plan after February 18, 2024.  Stock Awards, Performance Unit
awards, Incentive Awards, Options and SARs granted before such date shall remain
valid in accordance with their terms.
 
ARTICLE XVII
EFFECTIVE DATE OF PLAN
 
Options, SARs, Stock Awards, Performance Units and Incentive Awards may be
granted under this Plan on and after the date that the Plan is adopted by the
Board, provided that, this Plan shall not be effective unless the votes cast in
favor of the Plan by the stockholders of the Company exceed the votes cast
opposing such proposal at a duly constituted meeting of the stockholders of the
Company.
 
 
-23-

--------------------------------------------------------------------------------